Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-19 and 27 are allowed and remembered as claims 1-20. The original Claims 20-26 and 28 have been canceled. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Prior art made of record fails to teach, 
As per claim 1 and corresponding claim 14, 
A vehicle/road interaction signal control method, wherein the method comprises: expanding a range of an intersection, which is extended along each vehicle approaching direction, and determining signal phases according to traffic flow conditions, wherein the range of the intersection comprises an intersection dense area and an intersection sparse area, and the extending along each vehicle approaching direction comprises: extending the intersection dense area to an upstream intersection along the vehicle approaching direction, and extending the intersection sparse area to a position at a distance of 2*Cmax*V along the vehicle approaching direction, where V is a road speed limit, and Cmax is a maximum signal period; acquiring a current speed and a current position of each of moving targets in each of phases; calculating a duration for each of the moving targets in each of the phases to reach a cross intersection according to the current speed and the current position of each of the moving targets in each of the phases; ordering the durations for the moving targets in each of the phases to reach the cross intersection in an ascending order, so as to obtain a time sequence of the moving targets in each of the phases reaching the cross intersection; determining a release order and a release duration of each of the phases according to the time sequence of the moving targets in each of the phases reaching the cross intersection; determining a green light start time of each of the phases according to a minimum value in the time sequence of each of the phases; determining a green light duration of each of the phases according to a width of the time sequence of each of the phases; and Page 4 of 12sending the green light start time of each of the phases and the green light duration of each of the phases to a vehicle-mounted terminal of a moving target, so that the vehicle-mounted terminal of the moving target calculates a guiding speed range according to the green light start time of each of the phases and the green light duration of each of the phases, and a vehicle control unit adjusts a vehicle speed according to the guiding speed range, wherein the determining a green light duration of each of the phases according to a width of the time sequence of each of the phases comprises: determining the green light duration of each of the phases according to a difference between a maximum value and the minimum value in the time sequence of each of the phases, wherein a preset minimum green light duration ≤ a green light duration of a phase ≤ a preset maximum green light duration.

The examiner found no suggestions or motivations to combine similar teachings from prior art made of record to overcome the limitations as discussed above individually and in combination in respect the claimed invention as a whole.
The Prior Art of record and not relied upon is considered pertinent to applicant's disclosure.  
Sharma (US 9,412,271) shows Methods, systems, and computer program products for optimizing automobile traffic flow through an intersection by detecting and reducing platoon interference.
Lemelson et al.  (US 6,317,058) shows A system and method for controlling traffic and traffic lights and selectively distributing warning messages to motorists is described. Traffic information is obtained from various traffic information units. The traffic information units have intelligent controllers. The traffic information is transmitted to at least one central controller. 
However, the Prior Art of references individually or in combination not explicitly mention the specific structure arrangement as recited in the claims 1 and 14, respectively, including: 
expanding a range of an intersection, which is extended along each vehicle approaching direction, and determining signal phases according to traffic flow conditions, wherein the range of the intersection comprises an intersection dense area and an intersection sparse area, and the extending along each vehicle approaching direction comprises: extending the intersection dense area to an upstream intersection along the vehicle approaching direction, and extending the intersection sparse area to a position at a distance of 2*Cmax*V along the vehicle approaching direction, where V is a road speed limit, and Cmax is a maximum signal period; acquiring a current speed and a current position of each of moving targets in each of phases; calculating a duration for each of the moving targets in each of the phases to reach a cross intersection according to the current speed and the current position of each of the moving targets in each of the phases; ordering the durations for the moving targets in each of the phases to reach the cross intersection in an ascending order, so as to obtain a time sequence of the moving targets in each of the phases reaching the cross intersection; determining a release order and a release duration of each of the phases according to the time sequence of the moving targets in each of the phases reaching the cross intersection; determining a green light start time of each of the phases according to a minimum value in the time sequence of each of the phases; determining a green light duration of each of the phases according to a width of the time sequence of each of the phases; and Page 4 of 12sending the green light start time of each of the phases and the green light duration of each of the phases to a vehicle-mounted terminal of a moving target, so that the vehicle-mounted terminal of the moving target calculates a guiding speed range according to the green light start time of each of the phases and the green light duration of each of the phases, and a vehicle control unit adjusts a vehicle speed according to the guiding speed range, wherein the determining a green light duration of each of the phases according to a width of the time sequence of each of the phases comprises: determining the green light duration of each of the phases according to a difference between a maximum value and the minimum value in the time sequence of each of the phases, wherein a preset minimum green light duration ≤ a green light duration of a phase ≤ a preset maximum green light duration.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOI C LAU/Primary Examiner, Art Unit 2689